Case 8:17-cv-02503-SCB-JSS Document 136-3 Filed 03/04/19 Page 1 of 3 PageID 9063



                                 UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION




 EDWrNG D. DANIEL. WILLIAM
 COTTRILL. BROOKE PADGETT.
 ELAINE LAREINA.

                       Plaintiffs,

 v.                                                   Case No. 8:17-cv-02503-SCB-JSS

 NAVIENT SOLUTIONS. LLC.

                       Defendant.




                       DECLARATION OF LISA STASHIK IN SUPPORT OF
                           DEFENDANT NAVIENT SOLUTIONS, LLC'S
                     RESPONSE TO MOTION FOR CLASS CERTIFICATION


         I. Lisa Stashik, declare as follows:


         1.         I am an employee of defendant Navient Solutions. LLC ("NSL").        My current


 position is Vice President. In this role. I am responsible for, among other things, oversight of the

 Office of the Customer Advocate, the Office of the Customer Experience, and Training. I make


 this declaration in support of NSL's Response to Plaintiffs' Motion for Class Certification. The


 facts stated herein are true and correct based upon my own personal knowledge of NSL's loan

 servicing practices and federal student lending, or my review of records kept by NSL in the

 ordinary course of business, and if called as a witness to testify. I could and would competently

 testify thereto.

         2.         The United States Department of Education ("ED") oversees the Public Service


 Loan Forgiveness (UPSLF") program through its Federal Student Aid division ("FSA*'). FSA is




                                                  1
Case 8:17-cv-02503-SCB-JSS Document 136-3 Filed 03/04/19 Page 2 of 3 PageID 9064



 responsible for providing financial aid. managing federal student aid applications, and enforcing

 the rules and regulations related to federal student loans.


           3.       At the inception of PSLF, FSA provided instructions to NSL and other federal


 student loan servicers regarding how to handle the PSLF program.


           4.       In turn, NSL provided its customer service agents with information about the


 PSLF program, including the fact that only Direct Loans qualify for PSLF and that non


 qualifying borrowers could seek to consolidate their loans with ED in order to qualify.

           5.       In 201 1. FSA implemented a comprehensive program for administering the PSLF


 program, which included contracting with FedLoan Servicing to be the sole servicer for the

                !
 program.



           6.       FSA tasked FedLoan Servicing with exclusive responsibility for collecting and


 reviewing Employment Certification Forms (*4ECFs"), determining whether a borrower qualities

 for PSLF (including whether qualifying payments were made on eligible loans), tracking and


 reporting information related to PSLF. processing Direct Loan consolidation applications, and

 handling the day-to-day servicing of the PSLF program.


           7.       FedLoan Servicing remains the exclusive PSLF servicer today.

           8.       Ultimately, any borrower seeking loan forgiveness through the PSLF program

 must submit a detailed application form to FedLoan Servicing demonstrating eligibility.              This


 form, which differs from the ECF, cannot be processed until the borrower has completed 120


 qualifying payments.


 i
     Unlike the single-servicer administration of the PSLF program, ED contracts with multiple student loan
 servicers like NSL to more fully service other federal student loan programs. For instance, NSL collects
 payments made toward federal student loans; assists borrowers wishing to enroll in. among other things,
 various repayment plans, deferments, and forbearances; and generally handles borrowers* day-to-day
 servicing needs.




                                                      1
Case 8:17-cv-02503-SCB-JSS Document 136-3 Filed 03/04/19 Page 3 of 3 PageID 9065



        9,      Since implementing the comprehensive program in 201 1. FSA has instructed NSL

 to refer borrowers interested in PSLF to FedLoan Servicing and or ED for more information.

 For instance, upon inquiry. NSL sends interested borrowers ECFs and written correspondence

 drafted by FSA. which advise borrowers on the requirements for PSLF.

         10.    Per FSA's directives. NSL advises borrowers to contact FSA by telephone or to


 visit its website for more information on the PSLF program, FSA also has engaged in marketing

 campaigns designed to communicate with potentially interested borrowers directly about the

 PSLF program.


         11.    NSL includes information about PSLF on its own website, and also provides its

 customer service agents with resources that provide information about PSLF, including, for

 instance, that only Direct Loans qualify for the PSLF program.      The information available to


 customer service agents is accurate and has been authorized by FSA.


        1 declare under penalty of perjury under the laws of the United States that the foregoing is

 true and correct.


        Executed this       day of March, 201 9 at Wilkes-Barre./P A.
                                                                                         ?'

                                                                         Lisa Sftashik




                                                 3
